                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DAVID CHRISTIAN STEWART,

               Petitioner,

                      v.                          CAUSE NO. 3:21-CV-421 DRL-MGG

 SHERIFF,

               Respondent.

                                 OPINION AND ORDER

       David Christian Stewart, a prisoner without a lawyer, filed a habeas corpus

petition attempting to challenge a jail disciplinary hearing where he was found guilty of

disorderly conduct. ECF 1. He did not lose any earned credit time – nor was he demoted

in credit class – as a result of this hearing. A prison disciplinary hearing can only be

challenged in a habeas corpus proceeding when it results in the lengthening of the

duration of confinement. Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here, because

this disciplinary hearing did not result in the lengthening of the duration of Mr. Stewart’s

confinement, habeas corpus relief is not available. Because there is no relief that he can

obtain in this habeas corpus proceeding, the petition will be denied.

       If Mr. Stewart wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case could

not be taken in good faith.
      For these reasons, the habeas corpus petition (ECF 1) is DENIED. The clerk is

DIRECTED to enter judgment and close this case. David Christian Stewart is DENIED

leave to proceed in forma pauperis on appeal.

      SO ORDERED.

      June 18, 2021                             s/ Damon R. Leichty
                                                Judge, United States District Court




                                            2
